Citation Nr: 1526931	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from "Means Test exempt" to "Means Test copay required," and possible copay billing for VA healthcare and prescriptions received for income year 2011, was proper.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to August 1978.
The Veteran is not service-connected for any disabilities. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which arose out of the Veteran's eligibility application filed at the Oklahoma City VA Medical Center (VAMC) in February 2012.

The Veteran testified before the Board at a September 2014 hearing.  A transcript of that hearing is of record. 

It appears that the issues of entitlement to service connection for depression, fibromyalgia, Baastrup's disease, residuals of broken bones (shoulder, hand, and foot), and residuals of torn rotator cuff have been raised by the record in the Veteran's September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014) (if needed).


FINDINGS OF FACT

1.  For income year 2011, the Veteran was found to have a total gross household income of $36,171. 

2.  The 2011 total gross household income is above the VA National Means Test threshold of $30,460 for cost-free VA health care, and above the threshold of $12,256 for cost-free prescriptions.
 
3.  The Veteran is designated Priority Group 8 for VA health care based on the 2011 total gross household income and the fact that she is not service-connected for any disabilities.


CONCLUSION OF LAW

The criteria for free VA healthcare and an exemption from VA pharmacy copay requirements have not been met for the year 2011, and the change of the Veteran's Means Test eligibility category from "exempt" to "required" was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that hospital care and medical services shall be furnished by VA to any Veteran who is unable to defray the expenses of necessary care, meaning that her attributable income is not greater than a legislatively-specified income threshold, which is updated annually.  38 U.S.C.A. §1710(a)(2)(G), 1722(a)(3) (West 2014).  

A Veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3) (West 2014).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G) , he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

For 2011, the VA National Means Test threshold for a nonservice-connected Veteran with zero dependents (as here in this case) to obtain free VA healthcare was $30,460; and according to the HEC for 2011 the VA Geographic Means Test threshold for the Veteran's residency location was $35,850.  The 2011 maximum income level for purposes of receiving cost-free prescriptions was $12,256. 

The Veteran's attributable income in 2011 (the prior calendar year) must be used to determine her copay status as of her February 2012 application.  38 U.S.C.A. § 1722(f)(1) (West 2014); 38 C.F.R. § 17.47(d)(4) (2014).  In general, payments of any kind from any source will be counted as income in the 12-month annualization period they were received, unless specifically excluded under 38 C.F.R. § 3.271, 3.272 (2014).

In general, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. §§ 3.271, 3.272 (emphasis by the Board).  Payments of Social Security Administration disability benefits are not excluded under the statute and must be, therefore, counted as income to the Veteran.  38 C.F.R. § 3.271(1)(2), 3.272 (2014).

The HEC assessed the Veteran's 2011 income to be $36,171, which exceeded both the National Means Test income threshold ($30,460) and the Geographic Means Test income threshold ($35,850).  (The Veteran's gross income for 2011, which was confirmed on her tax return, was actually $41,060, but fees she paid to her attorney were subtracted from her income as an exclusion, which brought her net income down to $36,171.)    

As noted above, the Veteran is not service-connected for any disabilities.  Nor does she argue that her income was different than what the HEC ascertained it to be on the basis of Social Security Administration (SSA) and Internal Revenue Service (IRS) records.  Instead, the Veteran argues that VA does not have the right to look at her income to assess whether she is (or is not) eligible for free VA healthcare and free VA prescriptions, and that her SSA disability should not be counted as "income" for VA purposes.

Here again, the Board underscores that governing regulations provide that payments of any kind from any source shall be counted as income in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2014).  Income from SSA disability benefits is not specifically excluded, and therefore is included as countable income for VA purposes.  38 C.F.R. § 3.272 (2014).

The Board acknowledges that the Veteran is upset about the fact that she was progressively changed from a higher Priority Group to Priority Group 8 for VA health care purposes.  As a condition for receiving medical benefits, a Veteran must generally be enrolled in the VA healthcare system.  38 U.S.C.A. § 1705 (West 2014); 38 C.F.R. § 17.36(a) (2014).  The Secretary determines which categories of Veterans are eligible to be enrolled, based upon enumerated priorities [priority categories 1-8].  38 C.F.R. § 17.36(b) (2014).  For instance, Veterans who do not have any service-connected disabilities and do not meet the necessary income thresholds are assigned the lowest priority, or category 8.  This is the category into which the Veteran currently falls, based on her income and on the fact that she has no service-connected disabilities.  In order to be placed in a higher priority group, service connection must be in effect for at least one non-compensable disability. Should her income and disability status change, the Veteran can notify VA of those changes and her status will be reassessed.     

In addition, the Veteran has indicated that she is currently insured under both Tricare and Medicare, and that both of those insurance plans cover all of her health care needs, including zero-copay prescriptions.  In fact, she has indicated that she has turned to providers who accept those insurance plans as VA did not have the specialists she needed to see for some of her health problems, and reported that she did not need VA care, but felt that she was entitled to it.  The Veteran has also indicated that she lived over 90 miles from the nearest VAMC (see March 5, 2012 statement).  

The Board acknowledges the Veteran's contentions that she had honorable military service and she should be eligible to receive benefits.  Such facts are profoundly appreciated and by no means questioned.  The Board, however, is bound by the statutes and regulations governing entitlement to VA benefits, the instructions of the Secretary, and the precedent opinions of the VA's chief legal officer.  38 U.S.C.A. § 7104(c) (West 2014).  In the instant case, the law is dispositive and the Veteran's claim must be denied because of the lack of legal entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board regrets that limited resources restrict VA's capacity to provide entirely care to all Veterans with both other health insurance and higher incomes (for VA purposes); however, these regulations were instituted to protect the quality of care for other enrollees who have lower incomes, special medical needs, or disabilities incurred during military service. 

VA Duty to Notify and Assist

Generally speaking, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West Supp. 2014); 38 C.F.R. § 3.159 (2014).  There is, however, no indication that these requirements apply to health care eligibility requirements under the provisions of 38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17 .132 (2014); Barger v. Principi, 16 Vet. App. 132 (2002).

Instead, this issue is decided as a matter of law.  The legal outcome is clearly dictated by the existing law regardless of any further notice the appellant might receive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (notice is not required where there is no reasonable possibility that additional development will aid the Veteran).  Therefore, any error regarding VA's duty to notify and assist in this case is harmless.

The Veteran offered testimony before the undersigned Veterans Law Judge at a videoconference Board hearing held in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488. 

Here, during the September 2014 hearing, the undersigned noted the issue on appeal, and allowed the Veteran to present her case.  The undersigned explained to the Veteran that the claim on appeal involved a determination as to her gross yearly income for 2011.  The Veteran described special circumstances relating to her case which she believed warranted continued eligibility for cost-free healthcare and prescriptions.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication of the case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating her claim and the record is adequate for adjudication purposes as it stands.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz, supra.

ORDER

The change of the Veteran's means test eligibility category from "Means Test exempt" to "Means Test copay required," and possible copay billing for VA healthcare and prescriptions received for income year 2011, was proper, and the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


